FREEDMAN, P. J.
Except that the plaintiff supplied the defect in his former testimony as to giving a signal of his intention to alight, *728and that he changed his testimony as to the side of the street at which the car stopped before he attempted to alight, the evidence remains practically as it stood before; and the fair preponderance, inclusive of probabilities, is not only still to the effect that the plaintiff alighted from the car before it had come to a stop, but it has been rendered even more marked than it was at the former trial by the changes- in the testimony of the plaintiff, and his contradictory statements in other respects.
The judgment and order should be reversed, and a new trial ordered, with costs to appellant to abide the event. All concur.